Title: To Thomas Jefferson from Isaac Briggs, 27 September 1806
From: Briggs, Isaac
To: Jefferson, Thomas


                        
                            My dear friend,
                            
                            Washington M.T. 27 of the 9 mo. 1806.
                        
                        I have before me thy favor dated April 26. 06. Thy own benevolent heart can estimate more justly than I can
                            describe the grateful feelings excited in my mind by thy generous offer of reimbursing from thy private purse my expenses
                            in exploring the Post-route to New Orleans.
                        Although even this sum would be very convenient to me; yet, if due to me at all, it is due from the general purse of my country, and not from thee:—I intend to petition Congress; permit me therefore
                            respectfully to decline being burdensome to the friend to whom I already have incalculable obligations.
                        Had I had any claims on thy esteem, I am overpaid by the assurance “that I retain thy entire confidence.” If
                            I may build, a claim to what I so highly value, upon rectitude of intention my conscience tells me
                            that I never have forfeited it and my heart promises me that I never will. I am convinced I do not possess political talents.
                        Poindexter, assisted by a few industrious partisans, has been able to excite against me a general popular
                            dislike, and then by persecuting me, has ixhibited himself as a champion for the people against the patronage of the
                            Executive of the United States, as supporting a favourite to the total dereliction of their interest. On this foundation,
                            principally I believe, he has established a temporary popularity sufficient to hoist him into the Legislature, where I am
                            told he meditates further persecutions against me, in the form of a memorial to Congress. The weapons of this man and his
                            little party are misrepresentation and falsehood, which they use with considerable dexterity: I have neither the leisure,
                            inclination nor address necessary to contend with such weapons in such hands. They pick up and enlist in their service
                            those who have been discarded from my department for misconduct.
                        It is with extreme regret I mention that Secretary Mead seems to have thrown himself implicitly and in
                            disregard of honest warning, into the arms of that party, and I fear will be the devoted victim of its influence.
                        George Davis, lately one of my principal Deputies, whom on my return to this country I found in prison and in
                            debt, and to whom, on account of his mathematical knowledge and my confidence in his integrity, I gave an employment,
                            which has cleared him of debt and raised him to independence, has imposed on me the necessity of patronizing him no
                            longer. A few months ago I found it necessary to restrain his attempts to grasp the emoluments of more business than he
                            could faithfully perform. On this occasion his conduct towards me was very improper, but as soon as he found I had filled
                            both the places of Principal Deputy in the other Territory to his exclusion, he became outrageous, and has ever since
                            exhibited the ingratitude, invenomed malice, treachery, and falsehood of Callender, but without his
                            talents.
                        I ardently long, for a release from the labyrinth of difficulty and unhappiness into which I have fallen in
                            this country, without being able to discover in myself any intentional fault—and to have it in my power to return to the
                            peaceful bosom of my dear family. Were there a scientific employment in or about the City of Washington, of which the
                            President should deem me adequate and worthy, how happy I should think myself in being translated!
                            From the exhibition of characters of baseness and depravity, I turn with pleasure to those of opposite principles.
                        Gideon Fitz and John Dinsmore, the two young men with whom I became acquainted through thy introduction, I
                            have found to be men of solid worth and improving talents. More than eighteen months ago, I sent them to manage the
                            surveying business in the County of Washington on Tombigbee River. In this trust they have acquitted themselves to my
                            entire satisfaction, and to their own honor. I have lately recalled them in order to send them to the Western side of the
                            Mississippi. I have appointed Gideon Fitz the Principal Deputy Surveyor of the Western land-district of the Tirritory of
                            Orleans, and Wallur Gilbert, also a valuable young man, for the Eastern district. Fitz has greatly improved, and is in a
                            state of progressive advancement in knowledge,—his discriminating judgment, uncommon prudence—in short, the virtues of his
                            heart, and qualities of his head, affords us a pleasing promise that, if health should be his lot, he will rise to a
                            distinguished place in the constellation of American worthies, and reflect great honor on those who have patronized him.
                        The bones sent to Natchez by Capt Lewis are, I believe, irrecoverably lost. 
                  I am thy grateful and
                            affectionate freind,
                        
                            Isaac Briggs.
                        
                    